UNCLASSIFIEDIIFOR PUBLIC RELEASE




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                             )
SABRY MOHAMMAD EBRAHIM                       )
AL-QURASHI (ISN 570),                        )
                                             )
                      Petitioner,            )
                                             )
v.                                           )   Civil Action No. 05·2385 (ESH)
                                             )
BARACK OBAMA, et af.,                        )
                                             )
                      Respondents.           )
-------------~)
                         MEMORANDUM OPINION AND ORDER

       Petitioner Sabry Mohammad Ebrahim al-Qurashi, a citizen of Yemen. was atTested in

Karachi, Pakistan by Pakistani authorities on February 7, 2002. Several weeks later, he was

taken into U.S. custody, assigned intemment serial number ("'ISN") 570. and transferred first to

Kandahar, Afghanistan and then to the naval base detention facility at Guantanamo Bay, Cuba

("Guantanamo"), where he has been held since May 2002. Al-Qurashi has tiled a petition for a

writ of habeas corpus, contending that he is unlawfully detained. Respondents. who include

President Burack Obama and other high-level goverm11ent officials, argue that al-Qurashi is

lawfully detained.' They have filed a statement of the material facts upon which they intend to

rely in making their case-in-chief for the lawfulness of al-Qurashi's continued detention

C'Resps.' SMF"), which rests in large part on reports that summarize petitioner's statements to

U.S. inten-ogators in Karachi, Pakistan; Kandahar, Afghanistan; and Gllantanamo that he

attended the al-Farouq military training camp in Afghanistan.




                               UNCLASSIFIEOIIFOR PUBLIC RELEASE
                                UNCLASSIFIEDffFOR PUBLIC RELEASE




       Before the Court is al-Qurashi's motion to suppress    011   the grounds that these statements

were involuntary and procured through coercion and torture. C'Pet.· s Mot. ") As narrowed by

prior rulings. the sole factual question before the Court at this time is whether petitioner was

abused by the Pakistani authorities after his atTest in Karachi on February 7,    200~,   but before his

interrogation the next day by Special Agent                 of the Federal Bureau of Investigation

("FBI") .Toint Terrorism Task Force ("JTTF"), who was the first U.S. ofticial to question

petitioner. On January 19 and 20, February 25, and March 25, 2010, the Court heard argument

on the motion, received documentary evidence, and heard live in-court testimony fi:om Agent

_        (See general~}' Hr'g Tr., Jan. 19-20,2010 ("Jan. Tr."); Hr'g Tr. Vol. 1, Feb. 25,2010

("Feb. AM Tr."); Hr'g Tr. Vol. 2, Feb. 25,2010 ("Feb. PM Tr:'); Hr'g Tr.. Mar. 25,2010 ("Mar.

Tr:').) Having considered the entire record, the parties' briefs, and their oral arguments, and for

the reasons discussed herein, the Court will dcny petitioner's motion.

                                         BACKGROUND

       According to a declaration that al-Qumshi submitted with his traverse on November 17,

2009,2 he was raised in Saudi Arabia by Yemeni parents, he is a Yemeni citizen, and he is a

pcmlancnt legal resident of Saudi Arabia. (Pet. Ex. ("PEX,,)3 1 ("Pet. Dec!. ") ~ I.) Petitioner

asserts that after leaving middle school, he performed a number ofjobs, including selling toad

and perfume in Saudi Arabia and Yemen. (M) It is lmdisputed that on or about September.


        2 Pursuant to the case management order governing this case, petitioners must file "a
traverse containing the relevant facts and evidence supporting the petition." Case Management
                              *
Onler as Amended ("CMO") LG, In re Glfantanamo Bay Litig" No. 08·MC-442 (D.D.C. Nov.
6 & Dec. 16. 2008).
       3 Petitioner's exhibits were submitted with his traverse and as part of his motion to
suppress.




                                UNCLASSIFIEOIIFOR PUBLIC RELEASE
                                   UNCLASSIFIEDIIFOR PUBLIC RELEASE




                                       Sf3Cftf3'f   CLASSI:f?IEf)

2000, he t1ew from Yemen to Pakistan' s southem port city of Karachi

                                           where he checked into a hotel and met a fellow Arab

named Abd al-Wahid,4 who suggested that they travel to Afghanistan together. (Pet.'s Traverse

("Traverse") at 3-4   ~~   4-5: Resps: SMF ~ 3.) It is also undisputed that shortly thereafter,

petitioner and Abd al-Wahid traveled to Afghanistan, where petitioner remained until late 2001

or early 2002, at which time he retumed to Karachi. (See Pet. Decl.      ~~   I, 6- 7. 14; Resps.' SMF

~~3,21·22.)


1.     PETITIONER'S DETENTION IN PAKISTAN -FEBRUARY 7 . 2002

       A.      Arrest - February 7,2002




                      (See Resps.'    Ex. ("REX,,)6 137~eb. 20. 2002 Electronic

Communication ('~C"») at 2-3 (                                                 ; REX 21 at 4 ~ 6(A)

(noting petitioner's comment that he was "captured at night"); see also Feb. AM Tr. at 122

_        "1'111 sure it was dark out when they did it."),)

                                                                              (See Feb. AM Tr. at 20,

29,34, 125.)

      4 The record contains various spellings for this individual's name, including "Abdul
Wahid" and "Abdul Wahad."




       6 Respondents' exhibits were submitted with their statement of material facts, with their
opposition to the instant Illation, and pursuant to various discovery orders.

                                                     3



                                   UNCLASSIFIEDIIFOR PUBL.IC RELEASE
                                UNCLASSIFIEDIIFOR PUBLIC RELEASE




       Two of the men arrested with petitioner were Pakistani nationals who went by the names

                                      (see~C at 58-63), but they do not appear to have

been transferred to American custody. The other fou11een arrestees were, like petitioner, later

transferred to American custody and assigned ISN numbers. Public sources indicate that five of

these men have been transferred to their home countries, while the other nine, listed below,

remain in clIstody and have filed habeas petitions in this Court:

       •	 .lalal Salim bin Amer ("Bin Amer"') (ISN 564), a Yemeni petitioner in No. 04-CY­
          1194 (Hogan, J.);

       •	 Abdul Hakim Abdul Rahman Abduaziz al-Mousa USN 565), who was transfelTed to
          Saudi Arabia in 2007;

       •	 Mansour Mohammed Ali al-Qattaa (ISN 566). a Yemeni petitioner in No. 08-CY­
          1233 (Huvelle, J.);

       •	 Add Zamel Abd al-Mahsell al-Zamel (lSN 568), who was transferred to Kuwait in
          2005;

       •	 Suhail Abdu Anam (lSN 569), a Yemeni petitioner in No. 04-CY-1194 (Hogan, J.)

       •	 Saad Madi Saad al-Azmi (ISN 571), who was transferred to Kuwait in 2005;

       •	 Saleh Mohammed Selell al-Thabbii (ISN 572), a Saudi petitioner in No. 05-CY-2104
          (Walton, J.);

       •	 Rustam Arkhmyarov (aka Rustam Ahmadov Sulih Yanovie) (ISN 573), who was
          transferred to Russia in 2004;

       •	 Hamoud Abdullah Hamoud Hassan al-Wady (ISN 574), a Yemeni petitioner in No.
          08-CY-1237 (Urbina. .T.);
                                                 4



                               UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                      UNCLASSIFIEOIIFOR PUBLIC RELEASE




                                          ~ECltE'f    CLASSlrIEI)

         •	    Sa'ad Masir Mllkbl al-Azani (lSN 575). a Yemeni petitioner in No. 08-CV-2019
               (Walton. 1.):

         •	    Zahir Omar Khamis bin Hamdoun (TSN 576), a Yemeni petitioner in No. 05-CY-280
               (Kessler, 1.);

         •	    Abdulaziz al-Swidhi (lSN 578). Yemeni petitioner in No. 04-CV-1194 (Hogan. J.):

         •	    Richard Belmar (lSN 817), who was transferred to the United Kingdom in 2005: and

         •	    Sharqawi Abdu Ali Al-Hajj USN 1457}, a Yemeni petitioner in No. 09-CY-745
               (LambeJ1h, C..1.).

(See   general~v   id at 3-58.) See also The New York Times - The Guantanamo Docket. at

http://projects.nytimes.comJgllantanamo (last visited Aug. 2.20 10).

         B.	       AlIe~ed   Coercion of Petitioner by the Pakistani Authorities - February 7-8,
                   2002

         Al-Qumshi alleges that the following events occurred after his an'cst in the early moming

hours of February 7. 2002. all of which are disputed by respondents:

         After his ancst, the Pakistani authorities took petitioner and the sixteen other men to a

'jail" in Karachi. (Pet. Dec!.    ~   17.) At some point, petitioner's wrists and ankles were bound

with rope that "cut[] into his skin:' (PEX:2 ("2nd Bhargava Decl.") ~ 40) (relating allegations

communicated by petitioner); see also PEX.2A           ~.2   (petitioner's aftinnation of truth of

infOlmation in PEX 2 ~~ 2-4).) Pakistani intclTogators told petitioner that he would be turned

over to the Americans, who "would never believe that [he] had traveled to Pakistan and

Afghanistan for peaceful purposes." (Pet. Dec!.        ~   18.) They also told him that he had to admit to

one of three things: (1) being a member of al-Qaeda, (.2) going to Afghanistan to tight for the

Taliban, or (3) going to a military training camp. (Id.) Although petitioner "told them

repeatedly that none of these things was true," they told him that "if fhe] admitted to one of these


                                                       5



                                      UNCLASSIFIEOIIFOR PUBLIC RELEASE
                                       UNCLASSIFIEDIIFOR PUBLIC RELEASE




                                             SF:CftF:'f - CLASSIPIEB

three things, [he] would not be tortured and [he] would be handed over to [his] country." but if

he did not admit to any of these things...the Americans would t011ure [him] until he confessed."

(Ill.)

         Petitioner "could hear people being tOltured in surrounding cells." and ''[o]n batluoom

breaks, [he] witnessed other people being tortured when [he] was escolted through the hallways

and glanced into other cells:' (Pet. Decl.        ~   19.) For example. he saw Anam (ISN 569) "pinned

face·tlrst against a wall. hanging by his hands" (id.         ~   20), and also heard the screams of others

··through the cell walls." including screams fro111 someone whom he believed to be Bin Amer

(lSN 564), who "looked like he had been beaten up" when petitioner saw him after Bin Amer's

interrogation sessions. (fd.      ~   21.)

         Petitioner persisted in asserting his innocence. (See Pet. Decl.         ~   23.) One of the

intenogators then "threw an ashtray at [him]. hitting [him] in the chest": after this, one

interrogator "restrained [him] from behind while another slammed [his] head into the table." and

they also "repeatedly punched [him] in the stomach:' Uti) Petitioner refused to confess. so the

interrogators "threw [him] on the floor and continued to beat [him]," with one of them "put[ting]

his knee on [petitioner's] head and threaten[ing] to administer clectroshocks or worse if [he] did

110t confess," (Ill.   ~   24.) Because petitioner still refused to confess, the interrogators "forced

[him] to kneel tacing a wall and told [him] not to move:' (lei. ,; 25,) At this point, all but one of

the interrogators left the 1'00111, with the remaining interrogator forcing petitioner to stay kneeling

"for a long time" and striking him with a cane if he moved. (lei.)

         "Later;' the interrogators told him that "if [he] did not pick one of the three options. they

would accuse [him] of all three:' (Pet. Dec!. ~ 26.) When he refused to pick. "[tJhey tied a black

                                                         6




                                       UNCLASSIFIEOIIFOR PUBI.IC RELEASE
                                 UNCLASSIFIEDIIFOR PUBLIC RELEASE




                                     S~eft~T       CLAS~IFIEf)


bag over [his] head," ··tied [his] hands and teet behind [him];' and then "beat [him] severely,

including hitting [his] head:' causing him to "thr[o]w up blood and losee] consciollsness." (Iti)

Upon waking up, petitioner was thrown onto the floor and lost consciousness again. (ld.             ~    27.)

The next thing he remembers is "being forced down some stairs where the intenogators removed

the hood and ropes" and being told to "wash in a sink," because he "was covered in blood." (ld.)

       Next, "[t]wo new intenogators" told al-Qurashi that they had spoken to the Yemeni

embassy and that be could return to Yemen if he spoke to the Americans. (Pet Decl. ~ 28.) He

was told that the Americans "did not care if people said they went to training camps." so long as

they "did not join al-Qaeda," (ld.) The interrogators promised him he "would be freed if [he]

confessed to going to" the al-Farouq training camp in Afghanistan. but that he "would be

detained and tortured indefinitely if [he] did not." (Ill.   ~~   28-29.) "Because [he] had endured so

much abuse already" and "was atraid the Pakistanis and the Americans would continue to torture

[him], [he] finally agreed to falsely confess to going to a1 Farouq." (ld.       ~   29.) In order for

petitioner to give the American interrogators "a convincing story" (id.      ~   28), the Pakistani

interrogators "showed [him] a thick stack of photographs" of al-Farollq and "gave [him]

information about the camp. including the names of its leaders and the process of getting to the

camp." (fd.'; 30.) They then "arranged for the Americans to interrogate [him)'" (itt.). which

occllned on the afternoon of Febrllary 8, 2002.

       C.      Initial Statement to U.S. Officials



                                                              andlor                     _of
                                              (See_ EC at 1, 3; Feb. AM Tr. at 22-23.)

                                                   7



                                 UNCLASSIFIEOIIFOR PUBLIC RELEASE
                                UNCLASSIFIEDIIFOR PUBLIC RELEASE




                                    SECRET       CbhSSIFIEB



                                                       (See _        EC at 2: Resps.' Response to

 Court's Oral Order of Mar. 25, 2010 at 1 ~ 1; Feb. AM Tr. at 69.)                   _




                                                                (Feb. AM Tr. at 21,61: see

 generally_EC.)

               See Feb. AM Ir. at 109.)




_(See~C at 22-24: Feb. AM Tr. at 23-24; Feb. PM Tr. at 29: REX 62 ( ' _

 Decl,"') ~ 7; REX 130 at 10 (translator's interview notes).)



_ _ ECat23),




_ ( S e e ill at 23.)



          , Prior to giving testimony in Court,_lad also submitted a declaration that
 accompanied respondents' opposition to the instant motion. The declaration is consistent with
 his live testimony.

                                                  8



                                UNCLASSIFIEOIIFOR PUBLIC RELEASE
                              UNCLASSIFIEDIIFOR PUBLIC RELEASE




                                  SEekE 1 - eCASSIF I£D

                                   (1£1.)                                        EC,_




        8 "Kabul," "Logar," "Khost," and "Paktiya" (or "Paktia") are names of Afghan provinces.
See CIA - The World Factbook - Afghanistan. at http://www.cia.gov/library/publications/the­
worJd-factbooklgeos/af.html (last visited Aug. 2. 2010) C"Administrative divisions"); see also
Wikipedia - "Afghanistan," at http://en.wikipedia.org/wikilProvinces_ot'-Afghanistan (last
visited August 2, 20 I 0).

                                               9



                              UNCLASSIFIEOIIFOR PUBLIC RELEASE
II.       PETITIONER'S DETENTION IN AFGHANISTAN ­                                             OMAVI
          2002




                               ~ecl. ~ 6.) Around                           etitioner arrived at an

American military base in Kandahar, Afghanistan. (See REX 30 (intake fonn) at 2.) During

intake,                                                      (ill. at 1.)




          In March 2002, al-Qurashi was interrogated on at least three separate days. (See REX 11

                     repol1); PEX 64                  'epOl1); PEX 65 (              epOl1).) Like the

_         Ee, the reports from the tirst two of these interrogations state that petitioner admitted

attending the al-Farouq camp. The third repol1 focuses on petitioner's flight f1'om Afghanistan

and his stay at the Karachi safehouse, although it also states that petitioner "is barely functionally

literate" and that in the intel1'ogator's opinion, petitioner "is not pro1 of a larger conspiracy."

(PEX 65    ~   3.)

                                                        10



                                       UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                      UNCLASSIFIEDIIFOR PUBLIC RELEASE




                                          SECRET      CLASSIFIEfl

        In addition, al-Qurashi now alleges that while he was in Kandahar, U.S. officials abused

him by, infer alia, tlu-catcning him with dogs; stripping him naked

making him lie on his stomach, tying his legs and hands behind him, and then yanking him up by

his hands, "nearly pulling [hisl arms from their sockets"; stripping him naked and placing him

outside in the cold; and placing a gun to his head and threatening to shoot him if he did not

"confess to being   ,U1   important part ofal-Qaeda." (Pet. Decl.    ~~   31-33.)

III.	   PETITIONER'S DETENTION IN GUANTANAMO BAY - ~O
        PRESENT

        Around May.2002, al-Qurashi was transfcned to Guantanamo and "inprocessed." (See

REX 64 (Final Narrative Medical Summary) at 1.) •




6	                  I             3




                                                                (ld at 466.)

                                                     al-Qurashi was interrogated on at least nine

separate days by officials ii'om various U.S. govenunent entities. (See REX 81 (by military

personnel                                      REX 7 (by military


                                                      11
                                                                                              -
                                      UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                         UNCLASSIFIEDIIFOR PUBLIC RELEASE




lIand by FBI, military
                                             SI!:CftE'f - CLA:SStf'tI!:6




                                             REX 8 (by FBI
                                                                                         ;­
                                                                                         _;PEX

 71 (by military persOl1nel_; REX 79 (by FBI and military personnei_.) The

 repol1s   1'1'0111   these sessions consistently state that petitioner told his intenogators that he attended

 aJ-Farouq. notwithstanding other discrepancies in his reported statements.\)

           On September 11. 2002. al-Qurashi recanted his earlier inculpatory statements and denied

 that he ever attended al-Farouq. reportedly stating that he originally incriminated himself

 because the "Pakistani authorities threatened him with torture unless he admitted to attending the

 training camp at Al Farouq" and that they "promised his release if he said he trained [there]."

 (PEX 66 (FD-302 of Sept. 13.2002) at 1-2; see also REX 55 (identical intelligence report) at 2

 ~~   5-6).) But "now that the Department of Justice [was] interviewing him. he want[ed] to teU the

 truth ...." (PEX 66 at 1-2.)

           A week later all September 20, 2002, aI-Qurashi reaffirn1ed that his post-arrest

 inculpatory statements were false and were the pr~dllct of coercion. and that "he leamed details

 abollt the Al Farouq camp from Khalid Dossieri, a Saudi. who was staying at a guest house in

 Kabul ...." (REX 32 at 1.) In all subsequent interrogations, petitioner continued to disavow his

 initial statements about attending al-Farouq. (See REX 110 tstatements                              ; REX

 113 (same); PEX AA                             : REX III (                 ; REX 19 (                  REX


         9 Petitioner also claims in his recent declaration that during these intelTogation sessions,
 he continued to say that he had attended al-Farouq because interrogators promised they would
 release him if he did not change his story and told them what they wanted to hear, and because
 they threatened that ifhe did change his story. they would do "bad things" to him, including
 placing him in solitary confinement or sending him "somewhere he would never see the sun,"
 (Pet. Decl.    ~~     36·37.)
                                                          12



                                         UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                UNCLASSIFIEDIIFOR PUBLIC RELEASE




108                 ; REX 107

_:REXl16                          ) Iti   He also claims in his recent declaration that in the period

after he recanted, he was abused by officials at Guantanamo. (Pet. Decl.         ~   41.) For example, he

alleges that he was placed for \veeks at a time in a room without fU11liture, and that the room was

often flooded with freezing cold water, or that its temperature was lowered until it was freezing

cold. (Id.) He also alleges that he was placed in a cell where guards threw "concentrated

cleaning products" that made him feel like he was suffocating. (ld.       ~   42.)

       On August 3, 2005. al-Qul'ashi testified at a hearing before the military Administrative

Review Board ("ARB"). (See REX 15 (ARB hearing transcript): see also REX 42 (ARB hearing

audio recording).) There. he stated that the Pakistani authorities got him to admit that he had

attended al-Farouq because he was afraid they would torture him. (See id. at 5_6.)11



                                            was, Iso interrogated
                                                         See REX 1\9 at 2.) REX 12\ also
indicates petitioner was interrogated                        (REX 121 at 1 ~ A.) The record does
not contain any reports from those days. so t lere IS no record of what petitioner said during those
interrogation sessions.
       II At the ARB hearing, when presented with the charge that he had trained at al-Farouq
and had identified "Abu Muhammad a1 Musri" as the camp's leader, petitioner stated:
       Yes, I said that to the Pakistani inten·ogators. Not Pakistani intelTogators. [but]
       American interrogators in Pakistan. And what I said [to the American
       interrogators] was because the Pakistani interrogators wanted me to say that.
       When [the Pakistani interrogators] arrested me they took me to a building and
       they divided us. They put me in a room [with] three people in front of me. I was
       sitting on a chair and next to me was a Pakistani interpreter. They asked me to
       tell my story. I told them my story about Illy mission ... coming to Afghanistan
       to teach Islamic rule. The Pakistanis told me after I gave them my whole story ..
       . they told me the American inteITogators are going to ask [your story] and they
       are not going to believe that [havc told us]. You [will say] you went for Jihad and
       to fIght for the Taliban. They said they would force me to say this. [1 asked
       thcm] why [they] were forcing me to say what [they] want me to say? They said
                                                     13



                                UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                   UNCLASSIFIEOIIFOR PUBLIC RELEASE




                                       SECItE'f • CLASSIPIE8
                                             I2
IV.    THE INSTANT LITIGATION

       On December 13. 2005. a habeas petition was filed in this Court on behalf of al-Qurashi

and other detainees by counsel from the Center for Constitutional Rights. In February 2009,

petitioner's CUlTent counsel, attorneys at the law !inn of Winston & Strawn LLP, entered their

appearance. Michael Bhargava, who argued the instant motion for petitioner, traveled to

Guantanamo    tUld   met with petitioner tor the first time from July 7 through July 9.   (See REX 59

('"I st Bhargava Oecl.'') 4jf 6.) On July 20, respondents tiled their statement of material facts.

Bhargava again met with petitioner at Guantanamo on August 26 and 27. (ld.)

       On September 9, 2009, al-Qurashi filed a sealed motion to compel respondents to


       because the Americans ... if you don't say what we are saying to you ... you
       know there are no rules 01' system to defend you. We will stal1 torturing you until
       you say what we are telling you to say to the (Americans]. [If you do] you will be
       released. They said that has happened with some other Saudi people ... we have
       arrested some other Saudis and they did what we asked them to do and they left.
       They promised me they would keep their word. I didn't go for jihad and I don't
       know ... they said just say I went there for military training [and] it would be
       [easier] for me. I told them if! say that, then they are going to ask me who
       trained me and where ... I need infonnatiol1. They said they would give me
       simple infoll11ation because our intelligence works with those people in the
       camps. We have information and we can give it to you. I asked them if each of
       them promised and they [all] said yes. They brought some pictures and showed
       them to me and they said if they ask you who is the prince of the camp say Abu
       Muhammad AI Musri. [They also said [ need to appear to be telling the truth to
       the Americans. J Also [they said not to] tell the Americans that I have been
       interrogated by [the Pakistani interrogators]. The only thing that made me agree
       with them was that I knew (they had tortured some people with us], and this made
       me nervous. This is my story.
(REX 15 at 5-6 (brackets and ellipses in original).)
        12 The Court is grateful to petitioner's counsel for their pro bono representation of
petitioner under extremely difficult conditions. The C01l11 acknowledges their excellent work,
their professionalism, and the tremendous eft"l)J't that they have made on their client's behalf
throughout these proceedings.

                                                    14



                                   UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                      UNCLASSIFIEDIIFOR PUBLIC RELEASE




produce, inter alia. evidence that he had been "tortured and otherwise mistreated by this

Pakistani and American captors ...." (Pet. 's Sealed Mot. to Compel (Dkt. 356) at 1-2)13

Accompanying that motion was a declaration by Bhargava which summarized the allegations of

torture that petitioner had related to coullsel during their July and August meetings. (See

generall" 1st Bhargava Dec!.      ~   6.) According to Bhargava, "this was the tirst time that

[petitioner] had the oppoltunity to discuss what happened with counsel representing him, [so] he

provided significant information that he had never before disclosed." (ld.) Many of the details

alleged by petitioner are repeated in his subsequent November 2009 declaratioll, discussed

above. (See supra Section LB.) According to Bhargava's declaration, petitioner told him that

after his anest, the Pakistanis "detained him for several days." dm-ing which he was told to make

incriminating statements to the Americans, or else "the Americans would torture him until he

confessed." (1st Bhargava Decl.         ~   6(b).) Petitioner refused to confess, so he was beaten by his

captors and made to kneel in a corner "overnight.'· (ld.          ~,-(   6(d)-(e).) "On the next day." he again

refused to confess. so he was beaten and soon lost consciousness - only to revive, be beaten

again, and lose consciousness once more. (ld.          ~   6(t).) After reviving and washing up, he met

with two new Pakistani inten'ogators who guaranteed his freedom and promised that he would

retum to Yemel1 he if spoke to the Americans for a few hours and told them that he had attended

al-Farouq. (1d.   ~   6(g).) Having endured "several days of beatings and false assurances,"

petitioner "relented and agreed to make a false confession." Ud.) The interrogators fed him

details about al-Farouq, "including the process of traveling to and registering for the camp," and

       13  The Court granted the motion to compel in part on October 6,2009, requiring, inter
alia, that respondents produce petitioner's statements, any interrogation logs that referenced him.
and any medical records or photographs of petitioner that were created before October 1, 2002.

                                                        15



                                      UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                 UNCLASSIFIEDIIFOR PUBLIC RELEASE




                                     SECMT - CLASM'IED


then they turned him over to the Americans. after which he was transferred to Kandahar and

Guantanamo. where he was further abused. (See id. ~1~16(11)-{m).)

         On November 25,2009. al-Qurashi filed his traverse. That same day, respondents moved

to stay the proceedings                                                                          On

December 9. petitioner moved to suppress his statements prior to his recantation in September

2002 on the ground that they are the product of coercion and torture in Pakistan, Afghanistan,

and Guantanamo. The motion to suppress also seeks to exclude other documentary evidence as

insufficiently authenticated.

         On December 10.2009, the COllrt denied the govenunent's motion for a stay. The Court,

however, bifurcated the proceedings and limited the upcoming hearing to consideration solely of

"the question of petitioner's motion to suppress evidence relating to the govemmenfs allegation

that petitioner \nlS present at the al-Farauq training camp:' (Dec. 10,2009 Order at 3.)

Subsequently, respondents filed their opposition to the instant motion and petitioner t11ed his

reply.

         On January 19 and 20, 2010, the Court heard argument on the instant motion to suppress.

The hearing was continued until February 25 and March 25, so that the Court could hear

testimony from Agent _          and the parties could submit additional documentary evidence not

previously included with their briefs. Tlu'oughollt these proceedings. petitioner was offered the

opportunity to participate via telephone and to testify via video conference. According to his

counseL petitioner elected not to testify or to listen to the proceedings. (Se£' Jan. Tr. at 3; Mar.

Tr. at 7.)




                                                  16



                                 UNCLASSIFIEOffFOR PUBLIC RELEASE
                                 UNCLASSIFIEDIIFOR PUBLIC RELEASE




                                      S£€Ri!'i'     €LAftSIPI1!!8


                                               ANALYSIS


         Having reviewed the voluminous documentary evidence introduced by the parties and the

declarations and Jive testimony presented at the hearing, the Court will now proceed to set forth

the goveming legal standards and will then apply these standards to the facts as found by the

Court.

I.       LEGAL STANDARDS RELATING TO CLAIM OF COERCION

         Some interrogations can be   "SO   inherently coercive that [their] very existence is

irreconcilable with the possession of mental tl"eedom by a lone suspect against whom [the

govenunent's] full coercive force is brought to bear." Ashcr£?ft v. Tennessee, 322 U.S. 143, 154

(1944). When a criminal suspect is subjected to a coercive intelTogation and then confesses or

incriminates someone else, courts may properly exclude such inculpatory statements because of

their "probable lUue1iability." Jackson v. Denno, 378     u.s. 368,386 (1964). and the concomitant
'''likelihood that the confession is untrue,''' United States v. Kamke, 443 F. Supp. 2d 8,51

(D.D.C. 2006) (quoting Linkletter v. Walker, 381 U.S. 618, 638 (1965): accord .J\;/ohammed v.

Ohama, No. 05-CV-1347, 2009 WL 4884194, at *23 (D.D.C. Dec. 16,2009) C'[A]s a practical

matter, reS0l1 to coercive tactics by an interrogator renders the infol1l1ation less likely to be

true."); see also Rogers v. Richmond. 365 U.S. 534, 541 (1961) ("To be sure, confessions cruelly

exto11ed may be and have been. to an unascenained extent. fOllnd to be untrustwolthy:'). For

this and other reasons. [4"[0] coerced confession is offensive to basic standards ofjustice ...



         14 It is also well established that in criminal proceedings, statements of the accused "that
are 'extracted by threats or violence' violate the Due Process Clause," Karake, 443 F. Supp. 2d
at 51 (quoting Hutto v. Ross, 429 U.S. 28, 30 (1976»), because such statements are
'" [in]consistent with the fundamental principles of Ii bel1y and justice which] ie at the base of all
                                                    17


                                 UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                 UNCLASSIFIEDIIFOR PUBLIC RELEASE




                                     S:ECRE'f - CLASSIF'IEB

because declarations procured by torture are not premises from which a civilized forum will infer

guilt." Lyons v. Oklo/wlna, 3:!2 U.S. 596,605 (1944).

        The same concerns for a statement's reliability are applicable here. "The habeas court

must have sufticient authority to conduct a meaningful review of' not only "the Executive's

power to detain" but also the underlying "cause for detention." Boumediene v. Bush. 128 S. Ct.

2229.2270 (2008). Accordingly, this Court's power to issue the Great Writ must necessarily

encompass the power to reject a statement - whether by a petitioner or by a witness against him

- as an invalid basis for detention if it is the unreliable product of coercion. See. e.g., Bocha v.

Ohoma, No. 05-CV-2385, 2009 WL 2149949, at *1 (D.D.C. July 17,2009) (granting as

conceded petitioner's motion to suppress post-arrest out-of-court statements as products of

torture); Mohammed, 2009 WL 4884194, at *27 (excluding witness's statements that

incriminated petitioner because those confessions "d[id] not represent reliable evidence to detain

Petitioner"); ...lila Ali Bin Ali Ahmed v, Ohoma. 613 F, Supp. 2d 51, 58 (D.D.C. 2009) (refusing

to credit interrogation statements for witness against petitioner where court could not "infer that

past instances of torture did not impact the accuracy of later statements"); Norger; v. Obama,

612 F. Sllpp. 2d 45, 48 (0.0.c. 2009) (ordering production of "evidence that indicates a

statement is unreliable because it is the product of abuse [or] torture").

       "The ultimate test" for detenllining whether a statement was coerced is "the test of

-------_._--------------_._~-

                                                               v. Mississippi, 298 U.S. 278,
our civil and political institutions .... ", lei. at 50 (quoting Brown
286 (1986». However, it remains uncertain to what extent the Due Process Clause applies to
the detainees at Guantanamo Bay. CJ Kiyemba v. Oboma, 555 F.3d 1022, 1026 (D.C. Cir. 2009)
(stating in dicta that "the due process clause does not apply to aliens without property or
presence in the sovereign teliitory of the United States"), reinstated as amendedfollowing
vacatur as moot. 605 F.3d 1046 (D.C. Cir. 2010).

                                                  18



                                 UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                      UNCLASSIFIEDIIFOR PUBLIC RELEASE




                                          SECftR'       CLASSIFIRB

volulltariness." CII/o1J1he   I'.   ConnecticlIt. 367 U.S. 568. 602 (1961). This requires the Court to

ask whether "the confession is the product of all essentially free and unconstrained choice by its

maker," or whether "his will has been overborne and his capacity for self-detenllillatioll [has

been] critically impaired ...." Jd. The answer to this question is detcl1uined by considering

"the totality of all of the surrounding circumstances - both the characteristics of the accused and

the details of tIte interrogation." Scll1Ieckclolh v. Bus/amante, 412 U. S. 118, 226 (1973); see.

e.g.. Mohammed, 2009 WL 4884194.             at   *23 (determining voluntariness of statements based on

totality of circumstances): Esmail v. Obama, No. 04-CV-1254,2010 WL 1798989, at *3 n.3

(D.D.C. Apr. 18,2010) (same); A/-J1adhwani v. Obama, 696 F. Supp. 2d 1,7 (D.D.C. 2010)

(same). Thus, a COllrt may consider the interrogated party' s age, level of education, and

intelligence, as well as physical mistreatment or credible threats       thereot~   psychological abuse,

and the conditions ofcontinement. Schneckclorh, 412 U.S. at 226: Arizona v. Fulminan/e, 499

U.S. 279. 287 (1991): Karake, 443 F. Supp. 2d at 51.

       The case management order that govel1lS this case provides that "[t]he govel1lmel1t bears

the burden of proving by a preponderance of the evidence that the petitioner's detention is

lawful.'· CMO § Il.A. Consistent with other decisions involving Gualltanamo detainees, this

Court will assume that the govemment must prove the voluntariness of petitioner's statements by

a preponderance of the evidence. is See. e.g., Mohammed, 2009 WL 4884194, at *23 ("The



        15 Respondents argue that "'[i]n a federal habeas action, the burden of proving that the
confession was involuntary rests with the petitioner.'" (Opp'n at 1 (quoting Boles v. Foltz, 816
F.2d 1132, 1136 (6th Cir. 1987». However, this argument is premised upon inapposite case law
thal only pertains to habeas in the context of collateral attacks upon a prior conviction in a court
of law. See. e.g., Jorms/on v. Zerbs/, 304 U.S. 458,468-69 (1937) ("It must be remembered.
however, that ajudgmen/ cannot lightly be set aside by collateral attack, even on habeas corpus.
                                                        19


                                      UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                UNCLASSIFIEDIIFOR PUBLIC RELEASE




                                    SECRE'f = CLASSIFIEB

government bears the burden of showing that the confessions are voluntary."); Al-Rabiah v.

United States. 658 F. Supp. 2d 11,36 (D.D.C. 2009) (concluding that "the Court has no basis to

tind, by a preponderance of the evidence, that the confessions that [the petitioner] repeated in

2004 are reliable and credible"); Ahmed, 613 F. Supp. 2d at 58 (declining to infer accuracy of

witness's later statements where govenunent did not present evidence '·to dispute the [witness's]

allegations of torture"); AJ-lvfadhwani, 696 F. Supp. 2d at 6-7 (concluding that petitioner's

confessions in Afghm1istan "were the product of coercion" where government "made no attempt

to refute" - and in fact con'oborated - petitioner's deSCl;ptions of abusive treatment there. and

noting that ··[t]he burden is on the goverrul1ent to demonstrate that each subsequent confession

was not a product of coercion").

II.    FACTUAL FINDINGS

       Although AI-Qurashi does not deny having told his American interrogators that he had

attended the al-Farouq training camp, he argues that those statements were the product of

coercion. AI-Qurashi contends that upon his alTest. he was "brutally beaten and threatened with

worse" by the Pakistani authorities, and that "[u]nder the threat of continued torture and a false

promise of relief if he confessed, [he] eventually agreed to tell thc Americans that he was at al


When collaterally attacked, the judgment vfa court calTies with it a presumption of regularity:'
(emphases added». By contrast, al-Qurashi's petition for habeas is an attack upon the legality of
his extrajudicial detention, and thus, unlike a typical habeas petitioner, he never "acuiqesce[d] in
a trial resulting in his convicti011 ...." Id. at 468: cf Boumediene, 128 S. Ct. at 2269-70
(distinguishing "the postconviction habeas setting" from the habeas context at issue. in part
because the safeguards afforded by judicial hearings are "not inherent in executive detention
orders or executive review procedures"); Al-Bihani v. Obama, 590 F.3d 866, 877 (D.C. Cir.
2010) ("[1]11 the shadow of Boumediene, courts are neither bound by the procedural limits
created for other detention contexts nor obliged to use them as baselines from which any
departures 111ust be justified:').

                                                 20



                                UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                UNCLASSIFIEDflFOR PUBLIC RELEASE




                                    SECRET' = CLASSIFIE.B

Farouq." (Mem. in Supp. orPet.'s Mot. (""Mem.") at 25-26.) He also alleges abuse by U.S.

ot1icials in Kandahar and Ouantanamo. As a consequence, he argues, the Court should suppress

his statements to U.S. interrogators in Karachi, Kandahar, and Ouantana111o as involuntary.

However, as explained herein, it is lumecessary to detemline whether petitioner was in fact

mistreated in Kandahar or Ouantanamo. (See also Mar. Tr. at 4.)

       Approximately 36 hours after his an'cst in Karachi. al-Qurashi told Agent_ that he

had attended al-Farouq. If this statement is found to have been \'o!lmral)', the issue of the



Conversely, if petitioner's statement   to_
voluntariness of later statements that he attended aJ-Farouq would be rendered irrelevant.

                                                 was involuntmy because the Pakistani authorities

abused and t1u'catened him, then any subsequently consistent st443 F. Supp. 2d at 86-87; Lyons, 322

U.S. at 603 ("The effect of earlier abuse may be so clear as to forbid any other inference than

that it dominated the mind of the accused to such an extent that the later confession is

involuntary."). Under either scenario, the Court's focus is appropriately limited to petitioner's

allegations oft011ure while in Pakistani custody just prior to his interrogation by Agent_

on the afternoon                        And, in deternlining the credibility of these allegations as

to voluntariness, the Court 111ust engage in "a fact-specific inquiry that depends almost entirely

on an assessment of the credibility of the witnesses" to the events of February 7 and 8, 2002,

Karake, 443 F. Supp. 2d at 54. as well as any reliable documentary evidence. These witnesses

are Agel1_ petitioner, and the individuals who were arrested with him.

       In performing this task, the C01ll1 has considered remus of documentary evidence.

                                                 21



                                UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                UNCLASSIFIEDIIFOR PUBLIC RELEASE




including interrogators' reports of statements by petitioner and other detainees who were arrested

on the same day. declarations by govenUllent officials. declarations by other detainees offered in

this and other habeas actions. and third-party accounts of Pakistani governmental agents' abuse

of suspects in custody. Iii Both pat1ies have also offered opinions of medical experts who have

reviewed petitioner's medical records from Guantanmno and the photograph of him in Kandahar.

Finally. the Court heard live testimony ti'om Agell_. And. as noted. while petitioner did

not testify, the Court considered his November 17. 2009 declaration (PEX 1); his statements to

counsel that were relayed tlu-ough Bhargava' s declarations of September 4 and November 25,

2009 (see 1st Bhargava Dec!.; 2nd Bhargava DecL), the second of which petitioner declared to

be true (see PEX 2A): and his post-recantation statements. particularly those ti'om his August

2005 ARB hearing, which were made under oath. (See REX 15 at L 5·6.)

       For the reasons discLlssed below. the COl.ll1 is persuaded that A g e n t _ testimony is

to be credited and that this testimony, as elaborated upon herein, in conjunction with other

evidence. sustains the govenmlcnfs burden of establishing voluntariness. The C0U11 also tinds,

as Judge Kennedy did in Esmail, that petitioner's "descriptions of abuse, particularly the ones

made to his attomeys Sh0l11y before the merits hearing, are exaggerated:' see 2010 WL 1798989,

at *5, and therefore, they canl10t be credited. Finally, the Court finds that the statements of

petitioner's fellow alTcstees and the other evidence before the C01ll1 do not undercLit the

govenunent's evidence ofvoluntariness. Thus, the Court must reject petitioner's claim that his




                                                 22


                                UNCLASSIFIEDIfFOR PUBLIC RELEASE
                                  UNCLASSIFIEDIIFOR PUBLIC RELEASE




                                      SECRE'f =CLASSIFlE8

statements to Agent_ were the involuntary product of torture by his Pakistani captors, and

it will therefore deny petitioner's motion to suppress.

            A.    A g e n t _ Testimony

                  1.     Intel-view with petitioner




                                                                                 (ld at 1 6 ; _

Dec!.   ~   2.)



            -                                          (See


                                                                                 ..-­
                                                              Feb. AM 1'1'. at 18; Feb. PM Tr. at 3.)




                                    (See Feb. AM Tr. at 75, 123-24. 129-30.)




-
_Ud.               at 75. 123.)
                                                                                                 -
        -
(feb. PM Tr. at 29.)




                                  UNCLASSIFIEDIIFOR PUBLIC RELEASE
                              UNCLASSIFIEDIIFOR PUBLIC RELEASE




      -
Tr. at 23. 76: see~C at 41-45.) Agent_ was present and took n o t e s . _

                                   (Feb. AM Tr. at 23, 76; Feb. PM Tr. at 31.)
                                                                                 (Feb. AM




                                                                                   (See

_      EC at 41: Feb. PM Tr. at 29.)



      -
AM Tr. at 28; Feb. PM Tr. at 4.)
                                                                                    [8   (Feb.




-

                                              24



                              UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                 UNCLASSIFIEDIlFOR PUBLIC RELEASE




                                        SECftE'f • CLA:SSIFIE!:8

                       (Feb. AM Tr. at 44·45.)

                                                            ld. at 22,53.)

                                                                             (Feb. AM Tr. at 44.)



                                                                        (id. at 52, 59-61.)_




(Id. at 45-47,55.) _




                 (lei. at 54-56, 60.)                                                           (ld

at 60.)                                                                                   See

Feb. PM Tr. at 30.)




                                                                                         (Feb.

AM Tr. at 77-78: see also id. at 96-97

                                                           _ , the t1'a11s1ato

                   took notes. (See REX 1 2 4 _ interview notes); REX 130 at 10-11

(translator's notes)




                                                  25



                                 UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                 UNCLASSIFIEDIIFOR PUBLIC RELEASE




                                     SECMT - CLASSIPIEB

                   19


                                                         -
                                   (Feb. PM Tr. at 29-30.)




_ ( F e b . AM Tr. at 33,47-48; Feb. PM Ir. at 5.)



                                                                                      Id. at 34.)



               (ld. at 16,69.)                                                      (Id. at 8.)

              2.        _         testimony is credible and reliable

       Based on A g e n _ demeanor and the substance of his testimony, the         COUIt   finds

him to be a credible and reliable witness who had the incentive and opportunity to observe

whether al-Qurashi manifested any evidence of having been tortured ill the



       Fil'st_ was required to

                                                        Feb. AM Tr. at 34),




        ' _ notes are largely consistent with his EC, and both materials record
petitioner's statement that he attended al-Farouq. Although there are several discrepancies
between_lOtes and his EC, the two documents are consistent with respect to petitioner's
statement that he received training at al-Farouq.

                                                 26


                                 UNCLASSIFIEDIIFOR PUBLIC RELEASE
                               UNCLASSIFIEDIfFOR PUBLIC RELEASE




                                   SECRE' Ct,,'SSIFIE8
                                                                  (ld. at 37.) _




                                                Feb. AM Tr. at 37.)
                                                                                      -
                                                 (ld. at 38.)   As_                (1d.)_



                       Feb. PM Tr. at 7

(Feb. AM Tr. at 38.)

         Second, the record shows t h 3 _ acted in confonnity with his instmctions to

vigilantly report signs of mistreatment. Although most arrestees did not bare any visible signs of

injuries "that warranted being noted in [his] notes" (Feb. PM Tr, at 7), there were two

exceptions.

                                                          (Feb. AM Tr. at 93-94; see _       Ee
at 9.)
                                                                                            •
                                              Ee at 35; Feb. AM Tr. at 94-95.)

         Third, although_ saw no visible signs of abuse on al·QurashL he had ample

                                                27



                               UNClASSIFIEDllFOR PUBLIC RELEASE
                                  UNCLASSIFIEDIIFOR PUBLIC RELEASE




                                         SfJeltEy E eLASSIFlfJ6

opportunity to observe petitioner and his demeanor. For about two hours. he and al-Qurashi sat

only a few feet across from each other at a coffee table. During this time. _ _



                                (See. e.g.. Feb. AM Tr. at 44-45.52.55.)



                                                       (It/. at 45. 52. 59-60.)

                   (see id. at 60-61 )




                            ( S e _ EC at 22-24; REX 1 2 4 _ interview notes) at 3-7.)

       FOlllth._ had a clear memory of his interview with al-Qurashi. He testitied to very

specific details about the compound,                                                             the

particular 1'00111 in which he conducted interviews, down to its tile floor; what he wore during the

interview; what petitioner wore and the path he took in walking to a seat next to the translator;



                                                             _        also had reason to remember

petitioner in particular. He testified.
                                                                                   So _ _

                                                        and the interview commenced with the

assistance of the translator." (lei at 53.)
                                                                         -
                                                                 (See Feb. PM Tr. at 28-29.) It is

also reasonable to conclude that al-Qurashi's interview was memorable and distinct fr0111 that of

_          because unlike_etitioner did not speak English. so this was the 11rst an-estee

                                                  28



                                 UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                 UNCLASSIFIEDIIFOR PUBLIC RELEASE




                                     SECftE'f     CLASSIfiED

interview where_ required an interpreter. 2o (See Feb. AM Tr. at 15.) _               further

testified that petitioner's interview was distinctive

                                                            (ld fit 53.)

       Finally, _         medical training and related experiences also help to C0l1'oborate the

reliability of his observations. From 1969 through 1973,_ served in Vietnam with the U.S.

Navy as a hospital corpsman. (See Feb. AM 1'1'. at 8, 10, 13.) His training included patient care,

emergency care, and aviation medicine, as well as Survival, Evasion, Resistance, and Escape

("'SERE") training, during which he was subjected to abusive inteliogations, simulated

drowning, and ovemight stress positions. (See id at 10-13.) While serving in Vietnam,_

helped perform physicals, treated wounded soldiers, and treated local civilians during trips to

their villages. (See id at 13-14.) After his discharge,_ecame the evening manager ofa

300-bed civilian hospital and saw injured people "[e]very day." (ld. at 14-15.) This history

makes it particularly likely t h a t _ was able to accurately observe the physical and mental

conditions of the alTestees whom he interviewed.

               3.      Petitioner's arguments for not crediting_

       Although petitioner's cOlmse! has candidly acknowledged that Agent_ was

"conducting his job in good faith" (Mar. Tr. at 53), he nonetheless argues t h a _



                                                          (Feb. PM Tr. at 22.) This testimony is
cOlToborated by allegations in          civil suit (see PEX X ~ 132), as well as a 2005 British
newspaper report that quotes an unnamed senior U.S. official as saying, " _ w a s insistent
he had not been involved in any fighting, and when we asked if he would be willing to assist us
in the war against tenor, 1thought he might be willing to try.'" David Rose, Beatings. sex abuse
and torture: how MIS left me to rot in US/ail, The Observer, Feb. 27, 1005, at 11, available at
http://www.guardian.co.uk/politics/2005/feb/27/guantanamo.usa (last visited Aug. 2, 2010).

                                                  29



                                 UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                  UNCLASSIFIEOIiFOR PUBLIC RELEASE




                                     9ECltE'f     CLASSlfIE6

 testimony is not reliable becaus_ could not have remembered how petitioner looked eight

 years ago, especially given the brevity of their encounter and the stressful conditions under

 which_ and his colleagues were working. (See id. at 43, 53.) The Court disagrees. As

 noted,_las demonstrated a vivid memory of many details of the inten·ogatiol1. Not only

 did he give a detailed account of its circumstances. but he explained that he specifically

 remembered his interview of petitioner due to the novelty of the situation and because of

 petitioner's defiant attitude - unique among the arrestees - in refusing to be interviewed.

lIIIIIIIintheroonl.

        Petitioner further argues that even   i_         testimony were reliable, it is not relevant

 becaus_ acknowledged that he had no personal knowledge of petitioner's pre-interview

 detention, that he did not inquire into petitioner's treatment in Pakistani custody, and that he did

 not conduct an examination looking for injuries. (See. e.g.. Mar. II'. at 44-45, 54.) Petitioner

 argues that based on these facts and the decision in Uthman v. Obama, No. 04-CY-1254, 2010

 WL 1626073 (D.D.C. Apr. 21. 2010) (Kelmedy. .1.), where two detainees' statements were found

 to be involuntary despite a goverlUnent interviewer's testimony that. observed no signs of

 torture,21_ testimony CUllliot establish anything meaningful about the circumstances of



         21 In Ulhman, the Court granted the detainee's habeas petition after discounting, as
 products ofto11ure. incriminating statements about Uthman that two other detainees had made to
 a military investigator at the U.S. detention facility in Bagram, Afghanistan. Both detainees (one
 of whom was al-H~i.i (lSN 1457)) alleged that they had been physically tortured while in
 American custody. See 2010 WL 1626073, at *4. The investigator testified in court tha_did
 not observe "any signs of abuse in the demeanor or physical state of either mann while. was
 with them." ld. However_testimony did not "effectively rebut the evidence of abuse,"
 because _had "no knowledge of the circumstances of either detainee's confinement before his
 arrival at Bagram and ~ad] quite limited knowledge of his treatment there.... The
 investigator did not sec [them] other than during. four-hour [interrogation] sessions and did
                                                  30



                                 UNCLASSIFIEOIIFOR PUBLIC RELEASE
                                   UNCLASSIFIEDIIFOR PUBLIC RELEASE




                                      SECRET        CLASSIFIEB

petitioner's confinement prior to the interview. (See Mar. Tr. at 55-56.)

        Again. the COUlt disagrees. Based on the timeline established by al-Qurashi's recent

claims, it could only have been a matter of hOllrs between the end of petitioner's alleged abuse

and the moment when he came to be sitting three feet fron_ (Pet. Dec!. ~~ 27-30: see

also 1st Bhargava Decl.   ~~   6(fHh) (Pakistanis purportedly tortured and then fed al-Farouq

details to petitioner after he was kept in stress position "overnighf').) First, there had to be a

lapse of time between petitioner's arrest, transport, and processing by Pa.kistani and American

officials (including Agent") and any opp0l1unity for abuse. Thereafter, according to

petitioner, he was subjected to various fonns of mistreatment that caused unspecified injuries to

his throat (see 2nd Bhargava Dec/.    ~   4(k)), and which culminated in his captors inflicting

repeated blows to his head, both before a bag was placed over it and afterward. (See Pet. Dec!.

"~23,   26.) Common sense dictates that these beatings, as described by petitioner. would have

left some form of marks upon the head, neck, or face, whether in the      1'0011   of abrasions, bruises,

swelling. or simply redness. (See Mar. Tr. at 49.) Petitioner also aftinned that he told his

counsel that the rope that was used to bind his wrists "cut[) into his skin." (2nd Bhargava Decl.           ~


4(j); PEX 2A (petitioner's aftinnation).) Moreover. petitioner claims that he was forced to



                                  c_
remain kneeling against a wall for a long time, and that he was then twice beaten to the point of

being rendered unconscious. Y                 observed no injuries, nor did his EC record any, and

petitioner did not exhibit any diftlculty walking, talking. or thinking clearly.21 _            could not

----_       .. _---~---~~

not inquire of them, or anyone else, about their treatment in the various prisons in which they
were held." Id
        22 Petitioner's allegations of being beaten so badly that he vomited blood appear to be
similarly contradicted by_estimol1Y. Although petitioner's head was purportedly tied
                                                    31



                                   UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                 UNCLASSIFIEDIIFOR PUBLIC RELEASE




                                     ~!eM'f       ELASSIJi'IEI'

have made these observations if petitioner endured the mistreatment he now claims,2J including

being tied with rope that cut into his skin. (Compare REX 124 at 3- 7_              interview notes

for petitioner, making no mention of injuries). "vl'ith REX 128 at 1 _          interview notes for

                                                   .) Uthman is therefore distinguishable, as that

case does not appear to have involved (1) a compressed timeline between abuse and

intcnogation. (2) specitic allegations of mistreatment th'lt left (or were highly likely to leave)

marks that should have been visible to any observer. and (3) an interrogator who was under

specitic orders to observe and report any evidence of abuse.

        In sum, contrary to petitioner's argument,_ provides significant and credible

evidence regarding the circumstances of petitioner's detention.

       _          testimony abollt petitioner's demeanor during the interview further suggests that

al-Qurashi was speaking voluntarily. He refused to cooperate in front ofAgent_, which

suggests that his will had not been overborne, cf C/llambe, 367 U.S. at 602. as does h i s _



EC at 23.) Even if petitioner's reluctance to be interviewed                            was

genuinely motivated by cultural belief. his overall attitude of defiance suggests that he was not




                                                                                an_
in a bag when he threw up blood. he \-vas later told to wash himself because he "was covered in
blood"' (Pet. Dec!.   ~
                     27), which suggests that the bag had not fully contained the blood. Yet
                                                                    (Feb. AM Ir. at 57, 60.)
Petitioner does not allege that the Pakistanis gave him clean clothes to wear.
testimony indicates that the Pakistanis did not give the alTestees new clothes as a matter of
course, because at least some of the arrestees "were in their street attire," (hi. at 46.)




                                                 32


                                 UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                 UNCLASSIFIED/IFOR PUBLIC RELEASE




                                     SECRET       CLASSIFIEB


"speaking out of fear." Esmail, 2010 WL 1798989. at *9 (tinding that veracity of severe torture

allegations were undermined by interrogation report stating that detainee refused to fUlther

cooperate with interrogators, in part '''due to religious reasons"').

       In addition, _          testimony and handwritten interview notes establish that petitioner

spoke with specificity about his travels in Afghanistan. This significantly undercuts petitioner's

claim that he was simply repeating a false nan-ative that he had memorized shortly qjte,. being



tictional account of one's travels so that it could be retold persuasively as the truth.   Ye_
twice beuten into unconsciousness. Such brutal treatment would make it difficult to memorize a



testitied that the interview's tone was "conversational" and ·'easygoing." (Feb. AM Tr. at 53.)

The t1uency of petitioner's answers is also ret1ected in~andwritten notes. These notes

present a relatively linear narrative, suggesting that petitioner provided a coherent chronological

account of his time in Afghanistan. (Set:' REX 124 at 3-6.) Petitioner desclibed how he got to al-

Farouq, the training he received, the names orthe people in charge at the camp, the size of the
                                                        24
training groups. and where he traveled after he left.        There is no credible evidence that any


        24~lso noted that al-Qufashi said he "filled out [an] app[lication] upon an-[iving]"
at al-Farouq, in which he "stated [that he] wanted to train for I l110nth[.]" (REX 124 at 5.)
Respondents contend that the veracity of this statement is corroborated by a purported al-Qaeda
training manual and a training camp application. (See REX 72 (original manual in Arabic); REX
29 (manual translated into English); REX 132 (original training camp application in Arabic):
REX 133 (application translated into English).) However, the Court is unable to conclude with
any confidence that either of these documents refers to petitioner.
         First, both documents reference an applicant named "Abu Yagub," and respondents
contend that this person is petitioner. (See Resps.' SMF 4jj 10.) However, petitioner denies ever
using the name "Abu Yaqub," although he concedes that he used the name "Yaqub" during his
travels. without the honorific "Abu." (Pet. Decl. ~ 45.) Second, the manual states that Abu
Yaqub hails from "AI-Jazira (AI Hafr)" (REX 29 at 52), and the application states that he comes
from al-Hadhar, Saudi Arabia (REX 133 at 3), but neither of these locations appears to
correspond to petitioner's statements to interrogators that he has lived in al-Hodaida. Yemen
                                                  33


                                 UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                   UNCLASSIFIEDIIFOR PUBLIC RELEASE




                                         SELkE I   CCXSSIF lED

parts of petitiOller' s statement to _       were prom pted by information fed to him during the

interview itself. ~5 Moreover. both pa11ies' counsel acknowledge that the Pakistani authorities

would have been speaking in Urdu, while petitioner speaks only Arabic. (See Mar. Tr. at 16- 17,

45-46.) Petitioner's declarations do not state that the Pakistanis had a translator on hand. so it is

unclear how they communicated such intricate details as the fact that city, jungle, and l110lmtain

training was available at al-Farouq. (See REX 114 at 5.) But even assuming that they employed


(REX J 24 at 1) and Haff al-Batin, Saudi Arabia. (REX .80 at 3; see Jan. Tr. at 26 (clarifying
location name).) Third, Abu Yaqub signed the application on "14/6/22" (see REX 133 at 2), and
respondents argue that" 14" actually refers to the lslamic calendar year 1421 (even though the
"21 " is not on the page), and that if read in this way. the date converts to late September 2000 in
the Gregorian calendar, which is roughly when petitioner traveled to Afghanistan. (Mar. Tr. at
89-93.) Petitioner disputes this reading of the date on the document and offers an expert
declaration to refute respondents' interpretation. (ld at 81; see PEX 79 (Bigelow Dec!.) '1 6).)
FOllIth, the application states that at the time he signed it, Abu Yaqub had already attended the
al-Farouq, Khaldan, and "Drotna" (probably "Derunta." see REX 3) camps (see REX 133 at 6),
but the govemment has never alleged that petitioner attended three training camps in
Afghanistan before he arrived there ill late September 2000. Fifth, the application contains a
phone number (see id. at 3                     ) which, respondents argue. r e s e m b l e .
petitioner allegedly provided during an interrogation at Guantanamo. (REX 80                    eel.)
at 1 ,; 4; see id. at 3 (interrogator"s notation: "TP: _ ' ) . ) Petitioner declares t at e oes
not recognize the phone number in REX 133 and that it does not "describe[]" him. (Pet. Dec!. ~
45 (reviewing different exhibit with same phone number).)
        Ultimately, the ('omi need not detem1ine the probative value of these documents in order
to resolve the instant motion, given the Court's conclusion that the govel11111ent has sustained its
burden of proof regarding petitioner's statement to Agent_




                Notably, however, petitioner does not allege that he tol
             'what they wanted to hear:' although he does allege this abo lit later American
interrogations. (Compare Pet. Dec!. 131, }I·ith id ~~ 36-37, 43.)

                                                   34



                                   UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                 UNCLASSIFIEDIIFOR PUBLIC RELEASE




a translator, the time-intensive process of translation would have served merely to further reduce

the amount of time available to convey such details.

       AI-Qurasbi's stated reason for leaving the camp also bolsters the veracity of the account

he gave to Agen



                                                                          (REX 124 at 4.) The

U.S.S. Cole was bombed in Yemen on October 12, 2000, almost four weeks after petitioner's

arrival in Pakistan. This is roughly consistent with the fact that petitioner t o l d _ he was at

al-Farouq for "[one] month." (lei.) Despite the detail of petitioner's declarations and those of his

counsel. none of these documents suggests that the Pakistanis specifically fed petitioner details

about wh.v he left the camp or that they tailored such a reason to the particular circumstances of

his travels. (See REX 15 at 6 (testifying at ARB testimony that Pakistanis promised to give him

"simple infonnation" and citing only pictures and name of camp's leader); 1st Bhargava Decl. ~

6th) (relating petitioner's allegation that he was told about "the process of traveling to and

registering for the camp").) So even if petitioner did not cite the Cole by name, the specificity of

his reterence to its bombing and the camp attendees' tear of a retaliatory strike suggests that his

statement about when he left al-Farouq was truthful.

       B.      Petitioner's Claims of Abuse Are Not Credible

               1.      Timeline inconsistencies

       Petitioner himself has cast doubt on the credibility of his allegations because he appears

to have changed his story in material respects between the time he spoke to his cotU1sei in July

and August 2009 and when he signed his declaration in November 2009, after key govemment

                                                 35



                                UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                    UNCLASSIFIEDlfFOR PUBLIC RELEASE




                                       ~!!:CIt!:T     CLASSf'f!!:!)

evidence had been obtained.

       As an initial matter. it is reasonable to conclude.        as_        testified. that atter the




                         (See Feb. AM Tr. 25-26.) Thus. even assuming that petitioner was arrested

at sometime before dawn on February 7. 2002, it would likely have been several hours betore he

had arrived at the facility where he was allegedly coerced. Accordingly, the Court focuses not

on the 36-hour time period between his an'est and intelTogation by Agent_. but 011 a

slightly shorter period of time begilU1ing with his placement in a detention facility sometime

during the late llloming of February 7.

       Within this approximately 30-hour period, petitioner's allegations of abuse fall into five

discrete episodes. First, he was tied up in ropes and told to confess to being a member of ai­

Qaeda, fighting for the Taliban, or training a military camp, or else the Americans would torture

him, (Pet. Dec!.   ~   18; 2nd Bhargava Dec!. ~ 40).) During this time, he could hear tortlU'e in the

surrounding jail cells, and when he was given the opportunity to take bathroom breaks, he

observed tOl1me of his fellow anestees. (Pet. Decl,        ,,~   19-22,) Second. his inten'ogators grew

tired of his refusal to confess and began to beat him mercilessly. (1d.         ~~   23-25.) Third, he was

made to kneel facing a corner "for a long time," (ld.       ~    25.) Fourth, he was beaten again. to the

point of losing consciousness twice in a row, (ld. ~~ 26-27.) Fifth, under further pressure from

new interrogators, he agreed to confess, and the inten'ogators tben gave him specific infomlation

to memorize about al·Farouq. (fd.      ~~   26-30.)

       While it may not be impossible for these five episodes to have occllTI'ed over the 3D-odd

                                                      36



                                   UNCLASSIFIEDIfFOR PUBLIC RELEASE
                                      UNCLASSIFIEDIIFOR PUBLIC RELEASE




                                         SilCRIST     CellSSIFIBQ

hours between al-Qurashi's detention by the Pakistanis and his interview b~ petitioner

has not always adhered to this timeline. Petitioner told counsel in July and August 2009 that the

Pakistanis had detained him "for several days," and that he had endured "several days of beatings

and false assurances" by the time he agreed to falsely incriminate himself. (I st Bhargava Dec!.

~~   6(b), 6(g).) Petitioner also stated that he had been forced to stay awake "overnight" while

kneeling against a wall until "the next day:' (1d.      ~~   6(e)-(t).) But on October 1,2009, the

govemment produced declassified evidence showing that petitioner's arrest a n d _

interview occurred only one calendar day apalt. (See REX 48 at 1.) Subsequently, on November

17,2009, petitioner authored a declaration in which he replaced counsel's prior references to

"several days" with less time-specific phrases (see. e.g., Pet. Decl.        ~   29 (attributing confession to

fact that he "had endured so much abuse already"», and stated that he was forced to knee!

merely "for a long time." (lei.   ~   25; see also 2nd Bhargava Dec!.    ~   4(i) ("for hours on end").)

Thus, in a space of several months, petitioner had shied away from his "several days" timeline

and revised the length of the kneeling episode. These inconsistencies further discredit

petitioner's account.

                 2.     Absence of definitive medical evidence

         AI-Qurashi's credibility is also undermined by the fact that under either version of his

timelinc. the alleged beatings that led to him blacking out twice - and to his subsequent

confession and education about al-Farouq - could only have occurred over the course of several

hours on February 8, 2002, directly before he met Agent_ Given the absence of any

corroborating medical evidence, these allegations are, at best, exaggerated. Cf Esmail, 2010 WL

1798989. at *9 ("The [petitioner's medical] records apparently contain no evidence of the

                                                      37


                                      UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                 UNCLASSIFIEDIIFOR PUBLIC RELEASE




                                     81h~5RI!T    @lSA8EJIPIE"

repeated beatings to which [he] asserts he was subjected, calling into serious question the

truthfulness of [his] most serio LIS allegations oftorture."). This is not to say that claims ofto11ure

must be accompanied by pennanent bodily damage such as the "visible scars" in Karake. See

443 F. Supp. 2d at 16-17,56 (defendant was left with "visible scars" fl-om alleged abuse with

barbed wire and prolonged handcuffing of his wrists to his ankles). But where, as here, the

torture alleged includes repeated blows to the head that led to vomiting of blood and repeated

losses of consciousness, it is reasonable to expect that at least some physical effects would have

been manifested on the day of the abuse, even if they did not leave more pennanellt evidence.

But_ observed nothing noteworthy.




   -------_._--­




        Both physicians also reviewed medical records from petitioner's time in Guantanamo. as
well as other documents tiled i l ~ are familiar with his allegations of
mistreatment. (See~ect.~ecl._                                     They opined extensively on
whether the Guuntanamo medical records reflect symptoms or injuries attributable to petitioner's
alleged mistreatment. Nonetheless. the Court finds that the medical records are inconclusive
with respect to petitioner's specific allegations oflllistreatment on February 7 and 8.2002. (See.
                                                 38
                                    UNCLASSIFIEDIIFOR PUBLIC RELEASE




                                        ,~~('ft~ i   CCASSlF II!D

               3.           Petitioner's stated reasons for recanting are not credible

       The Court is also highly skeptical ofal-Qurashi's stated reasons for recanting. He

explained that he recanted in September 2002 because the interrogators told him "they were with

the Depaltment of Justice:' and "[b ]ecause they said they were about 'justice:" he believed that

he "finally had a chance to teU the truth:' (Pet. Dec!. ~ 38.) Yet, by even his own standards, he

did not tell them the whole truth, Rather, he told them only that the Pakistanis had threatened to

torture him, as opposed to actually torturing him. He professes that this was because he had been

told the Pakistanis "still had access to Guantanumo," so he was "atl'aid that if (he] told [the

Americans] what the Pakistanis did to (him], the Pakistanis would prevent [him] from going

home," (Iti. ~ 39.) instead of telling the DO] officials "the truth of what the Pakistanis did to

[him], [he] made lip ({ story about learning information about aJ Farouq from someone [he] called

Khalid Dossieri.'·   tid.   (emphasis adde.d); stie REX 32 at 1.) By now suggesting that Dossieri

was merely a fabricated story, however. petitioner contradicts his earlier sworn testimony to the

ARB, where he maintained that Dossieri was a real person whom he met at a guesthouse in

Kabul. and from whom he learned of al-Farollq's existence but nothing more. 27




                                                                       See also Jan. Tr. at 303-04.)
       17At the ARB hearing. petitioner disavowed his prior statement of September 20. 2002
(REX 32 at I) that he had discussed "details" about al-Farouq with Dossieri, testifying as
follows:

                                                     39


                                    UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                     UNCLASSIFIEDIfFOR PUBLIC RELEASE




                                        (iJISEJltl!Ff   EJ~n\(iJ8IFII58


        Additionally, the government's evidence supports a more plausible interence that al-

Qurashi changed his story in September 2002 not because of the presence of DOJ intenogators.

but because he was unhappy with how Guantanamo interrogators were treating him. Once

                                       at Guantanamo at the end of May 2002. he was interrogated

regularly. Through May and June. he consistently told his interrogators that Abd al-Wahid (and

others) had duped him into going to al-Farouq. (SCI.' REX 81 (May 28-30 and June 1-2,2002);

REX 7 (May 29, May 31. and June 2-4.2(02):                                   REX 8 (.lune 27. 1002);

PEX 71 (June 27.2002): see also PEX 64 (Mar. 2, 2002 report from Kandahar: al-Wahid

"convinced him to go to Afghanistan to a camp tor a month to do aidid. study the Koran, and

teach the Koran").) Following petitioner's interrogation_ a military inteITogator wrote

that al-Qurashi "stated he was a member of the Jamaat Tablighe" who "end[ed] up" at al·Farouq

but did not complete the training program. (PEX 71 at 1 ~ ICC).) Although petitioner was

"sincere and cooperative," the interrogator felt that "his story ha[dl all the traits of a cover story."

(ld. at 2 ~ 4(A).) The interrogator concluded that petitioner needed to '"realize the dangers of

lying to us," so he recommended that the "fear up" approach be used during petitioner's next

intcl1'ogation.   Ud.   at 1 ~ 1(C).) The record contains no direct evidence that the "fear up"



        [A]bout the details. there was not a conversation with him. Because 1 was in that
        house and he was there[,] I asked him where he was from. Of course he did not
        tell me, but he said he was at al-Farouq camp. This infonnation ... that was the
        tirst time I heard about aI-Farouq camp was from this guy and the Pakistanis.
        That is the only infomlation 1 know. When I asked him his name and where he
        was from he said his name was Khalid Dossieri and he was from Saudi Arabia.
        That is all I know about [that] gentleman. I even forgot what he looks like. 1 met
        him for seconds and didn't see him anymore.
(REX 15 at 8 (ellipsis in original).)

                                                        40



                                     UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                  UNCLASSIFIEDIIFOR PUBLIC RELEASE




technique was ever employed. Hov,ever, it is reasonable to infer that the "fear up" tedmique

was indeed llsed                                                             interrogation by FBI and

NelS personnel. At that_session, petitioner

        advised that he did not wish to continue providing information to investigators.
        According to [him], he has decided not to fLUther cooperate because during his
        last interview, Ifn!lim11l:(/ inter/"OKO(OrS' were disrespect/it! towards him and called
        him (/ liar.

       [He] explained that in an earlier interview. he told investigators abo lit a house that
       he had stayed at in Afghanistan. According to (him], when asked ifhe saw
       explosive belts stored there[,) [he) advised that after he told the investigators that
       he did not see all)' such items, they became angry and began ,veiling Of him.

(REX 79 at 1 (emphases 'ldded).) "After much discllssion" with the FBl and NelS intelTogators,

petitioner "decided to answer questions as long as he was treated with what he tenned respect,"

and stated, infer alia. that Abd al-Wahid "convinced him to travel to Afghanistan for business"

but then "abandoned" him at al-Farouq. (lei.) A month later                          interrogators

advised al-Qurashi "of the impOltance of his continued cooperation." (PEX 66 at 1.) He

responded that "he ha[d] experienced continued interviews and promises while being

incarcerated:' "questioned why he ha[d) been treated like a criminal

                                 After answering some questions about his f1ight from Afghanistan

to the Karachi safchouse, petitioner then "stated that all information about his travel to

Afghanistan in previous interviews with U.S. authorities was coerced and fabricated." (ld.)

From this. it is tail' to infer that petitioner recanted his story because he was tired of the

interviews and objected, perhaps with good reason, to his treatment at Guantanamo.




                                                   41




                                  UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                 UNCLASSIFIEDIIFOR PUBLIC RELEASE




                                        ~ECItE'f   CLASSIFIE8

               4.	     Petitioner's current claims of abuse are inconsistent with his prior
                       post-recantation statements

       It is also telling that al-Qurashi's description of what happened to him while in Pakistani

custody changed dramatically between his 2005 ARB testimony and what appears to be his first

meetings with counsel ill the summer 01'2009. Petitioner's November 2009 declaration makes

detailed allegations about how the Pakistani authorities beat him into submission just before his

interview w i t h _ (See      SUPI'c/   Background. Section l.B.) However. with one exception,

none of his post-recantation interrogation statements alleges that he was beaten. See PEX 66

(Sept. 11,2002: "threatened him with torture"): REX 55 (same); REX 32 (Sept. 20,2002:

"threatened with torture"); REX 110 (Oct. 3,2002: "he was instructed to say he attended"); REX

113 (same): REX 111                      : "forced him"); REX 19                  "forced him");

REX 107                   : ·'told him and others to say that they were at" al-farouq so they could

obtain expedited release from U.S. custody); REX 13 (Dec. 6,2003: "he would probably be

tortured by the Americans"); REX 116 (Nov. 3.2004: "he had seen and heard severalll1en get

tortured by the Pakistanis:' and he was "'a weak minded person when he was held by the

Pakistanis"), The Court recognizes that these reports are not testimony but are hearsay, in that

they are ;'summaries of interrogations [that] should not be equated with verbatim recitations" of

what petitioner said during those interrogations. Millga::ov v. Obama, No. 05-CV-2479, 2010

WL 2398883. at *3 (D.D.C. May 13.2010). Nonetheless. the consistency of these reports is

highly signiticant. The sole exception is a December 23. 2002 report that mentions physical

abuse in passing. stating that petitioner "c1aimed he was beaten lUltil he decided it was in his best

interests to pick one" of the three incriminating statements that the Pakistanis were urging him to


                                                   42




                                 UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                   UNCLASSIFIEDIfFOR PUBLIC RELEASE




                                      SECM"           ChASSIFIEB

repeat to the Americans. (PEX AA at 1.) But not even this report provides any specificity about

the alleged beating, and it certainly provides no details of abuse that might corroborate the

particular allegations of petitioner's November 2009 declaration.

       Al-Qurashi's August 3, 2005 swom testimony before the ARB is similarly devoid of any

claim that he was tortured. 28 At the ARB hearing, petitioner testified that the Pakistanis

threatened him \vith torture and gave him false promises of repatriation. (See REX 15 at 5-6.)

Most importantly, he testified thm '"[rjlle only riling that made [him] agree" to say he attended al-

Farone[ was his anxiety over the   t~lct   that he knew they had tOltured other aITestees. (See id. at 6

(emphasis added).) As respondents rightly observe, the fact that petitioner was already willing to

discuss his Pakistani captors' alleged threats of t0l1ure makes it all the more conspicuolls that he

did not claim actual torture. (See Opp'n at 12.)

       Petitioner's consistent failure to allege physical mistn:atment by his Pakistani captors-

especially with the detail he now provides - raises a strong inference that his present allegations

are, at best. "embellished ... in an drOit to create an advantage for himself in this litigation:'

Esmail, 2010 WL 1798989, at *9 (concluding that it was reasonable to draw adverse inference

from "late addition" of "serious allegations" of abuse that were not made in an earlier declaration

which also claimed abuse). For this reason, the Court concludes that petitioner's allegations

regarding his treatment by the Pakistanis following the February 7.2002 raid are not credible.

       C.       Petitioner's Other Evidence Does Not Undermine Respondents' Showing

                 I.    Statements by petitioner's fellow arrestees

       Statements by three of the men arrested with al-Qul'ashi indicate that they were not

       '8
       ~    Sa supra note II,

                                                     43



                                   UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                UNCLASSIFIEDIIFOR PUBLIC RELEASE




                                    SELkE I LLASSIF lED

tortured by the Pakistanis. The attorney for Hamdoun (lSN 576) has declared that although

Hamdoul1 said he was tlu'emened with tOliure, he himself "'was not tOliured by the Pakistanis."

(PEX 15 ~ 8. )!9 On one occasion, Hamdoun himself was even reported as saying that his

Pakistani captors treated him "very well:' (REX 95 at 1.) AI-Hajj (lSN 1457) - the purported

aj·Qaeda facilitator who ran the safehouse - has stated in two declarations that he was tortured

extensively after being transferred to U.S. custody and rendered to cC11ain foreign countries, yet

these declarations never allege torture by the Pakistanis. (See PEX 23 at I   ~   I; PEX 80 rr 3

(same). )30 Similarly, after bis 2005 release, al-Zame! (lSN 568) declared on another detainee's

behalf that he received "brutal" treatment while in U.S. custody in Afghanistan, yet he described

his cktention in Pakistan without any reference to mistreatment. (See PEX 16 ~~ 6- 7.)

       Statements by other arrestees ostensibly corroborate al-Qurashi' s allegations of physical

abuse in Karachi. However, not only is it implausible that the Pakistani authorities would have

brutally abused some arrestees and 110t others (i. e.. Hamdoun, ai-Hajj, and al-Zamel), but many

of these other arrestecs' statements are not reliable or relevant. For example, al-Qattaa (lSN

566) stated in a declaration submitted on al-Qurashi's behalf that




        29 This is corroborated by the fact that Hamdoun recanted his incriminating statements by
explaining that the Pakistani authorities ..told him if he would admit to Jihad, he would be taken
to a 'nice American prison' instead of a 'bad Arab prison' where he would be tortured." (PEX
74 ~ 3.) However. Hamdoun told his attorney that another al1'estee told him that he had been
tortured. and that "it was commonplace for the Pakistanis to beat up detainees:' (PEX 15 ~ 8.)
       30




                                                                                              (See id.
at 10.) Although this statement favors petitioner, it does little to undercut the government's
evidence.

                                                44


                                UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                 UNCLASSIFIEDIIFOR PUBLIC RELEASE




                                    ~l!CM:T      CLA~~JPlt:f)


       I saw him in a Pakistani prison when I was at that prison in 2002, after we had
       been imprisoned for several days. He came to us and there were marks of beating
       and exhaustion and t:1tigue upon him. I asked him what had happened to him but
       he would not tell me because he was extremely exhausted. On the next day. I
       asked him again, and he told me that he had been beaten and had been asked to
       say certain things but I don't know what they were exactly. I tried to [persuade]
       him and I told him that it would only be a few days until he could leave according
       to what the Pakistanis had promised us.

(PEX 14 at 2 (brackets in origil1al).) This statement does not provide credible corroboration for

petitioner's account oftolture. First. it is inferable that the "marks" that al-Qattaa claims to have

seen were int1icted qlter petitioner's interrogation by A g e n _ since al-Qattaa saw

petitioner "several days" after they were imprisoned. Second,                          almost three

years after the raid, al-Qattaa was shown a photo of petitioner during an interrogation session and

stated thm "he did not recognize" petitioner, and that "he could not recall anytime he had met

him in or out of the camp [i.e" Guantanamo]."' (REX 129 at l.r"l Because al-Qattaa could not

remember ever meeting petitioner when asked almost three years after the raid, it is not credible

that he would now remember, almost eiglJt years after the raid, that he did in fact meet petitioner

in 2002, how petitioner looked at the time, and the substance of their conversation,

       Belnk1r (lSN 817) also submitted a declaration on petitioner's    behalt~   (See PEX W.) It

states that during his interrogations by the Pakistanis. they "regularly beat [him] on [hisJ shins

and teet with a stick that resembled a cricket bat" whenever they believed he was lying, and they

told [him] that [he] would be sent to Jordan or Syria to be tortured" and "wanted [him] to admit

       31  This is consistent with petitioner's own statements to interrogators              (See
REX 114.) At that time, petitioner said he recognized the name "Mansour" (al-Qattaa's first
name) as someone who was also at the safehouse, but he did not recognize al-Qattaa when
interrogators showed him a picture: petitioner explained that this was because he was only at the
house t()r a limited time and did not have the opportunity to become acquainted with the 15
people staying there. (Ill. at 1 ,;~ 2-3.)

                                                 45


                                 UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                   UNCLASSIFIEDIIFOR PUBLIC RELEASE




that [he] was part o1'al Qaeda[,] which was not true." (ld.      ~   5.) This statement is generally

consistent with the claims he is now making in a civil suit tiled in the United Kingdom (see PEX

x ~ 130), which itself may serve to create an inference of bias, thereby casting doubt on his
credibility. But more importantly. even if Belmar's statement is true, it is of limited probative

value with respect to petitioner's aJIegations. The physical abuse that Belmar describes is

I imited to being beaten on the feet.

                                                         It is reasonable to conclude, as Belmar did,

that such beatings were designed to avoid leaving "obvious marks to a casual observer." (PEX

 w ~ 7.)    By contrast, petitioner's alleged torture went   far beyond such beatings. including
repeated blows to his head and ropes that cut into his wrists. which are far more likely to leave

visible marks. 32

           Al-Qurashi also declared that he observed three of his tellow arrestees being t011ured or

bearing the marks of torture. Anam (ISN 569) was allegedly tortured by the Pakistanis, "pinned

face-first against a wall. hanging by his hands." (Pet. Decl. ~ 20.) In 2005, intcnogators

repol1ed that Anam said that he had made false statements to his Pakistani interrogators

"due to ·t0l1urC.. ·• (See REX 90; PEX 75.) If true, this would cOlToborate what petitioner saw

and. in turn. petitioner's allegations. However, Anam's 2005 statement is undenl1ined by his

        .12 Belmar also declared that he was tirst interrogated, while shackled, by.Americans
"in a large room with couches:' and that ··the Americans were armed with pistols in holsters."
(PEX W 6.)




. .(See Feb. AM Tr. at 79-80. 112.) The Court finds t h a t _ testimony is credible in
this regard.

                                                   46


                                   UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                   UNCLASSIFIEDIIFOR PUBLIC RELEASE




                                         SI3CftlST      Cb/z(iiJ(iiJIFlE:8

reported 2003 statement that although he heard of others being tortured while in Pakistani

clIstody. he himself had never been tortured. (REX 91 at 2; REX 101 at 1.) While this 2003

statement was made prior to Anam's recantation. it remains noteworthy precisely because he was

comt(.1l1ablc enough under the circumstances to attribute coercive tactics to the Pakistanis. and

yet he disavowed that such methods had been used on him. Also, in AnaIn's haheas proceedings

before Judge Hogan, the Court denied his request for discovery regarding abuse by foreign

captors because, il1ler 01 ia. he only presented evidence of abuse while in American custody and

"provide[d] no documents or declarations that he suffered abuse while in the hands of Pakistani

authorities," Order at 5   ~   4. Anam   I'.   Ohama. No. 04-CV-1194 (D.D.C. Sept. 9, 2009) (Dkt.

651). For these reasons, the Court finds that Anam's 2005 statement is not helpful to petitioner.

       AI-Qurashi also claimed that al-Swidhi (ISN 578) was tortured to the point of being

unable to walk, such that "[e]ven after [they] were transferred to Kandahar. [al-Swidhi's] foot

was swollen and he still could not walk," (Pet. Decl.          ~   22.) In 2004. al-Swidhi was reported as

having recanted his statements about attending al-Farouq, claiming that he had been tOltured into

making false statements. (REX 97 at 1; REX 98 at 2; see a/so REX 96 at 1 ~ 2 (describing

"harsh" treatment and fear of being killed); REX 102 at :2 (same).) Althollgh petitioner does not

clarify whether al-Swidhi was purportedly beaten before or after his interview with_, it is

logical to infer that if the Pakistanis had been trying to coerce arrestees into giving false



Ye_
information to the Americans, they \vould engage in such coercion prior to _                    interviews.



                                 ( S e e _ EC at 28-30.)

                       (id. at 35). one would expect_ to have noted a similar fact with

                                                        47


                                   UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                 UNCLASSIFIEDIIFOR PUBLIC RELEASE




                                    ~J!:eltJ!:'f - eLA~~I'Il!:f)


respect to al-Swidhi.

       AI-Qurashi also allegedly heard screams from someone he believed to be Bin Amer (lSN

564), who looked "beaten up" after his interrogations. (Pet. Dec!. ~ 21.) In 2006. interrogators

reported that Bin Amcr recanted his statements about training at a Libyan camp near Kabul.

claiming that he had been tortured and lor threatened with torture by the Pakistanis. (See REX

93: REX 92: PEX 73.) If true. this would corroborate what petitioner saw and, in turn.

petitioner's allegations. However, Bin Amer"s statement regarding abuse is undermined by the

fact that in his habeas proceedings before Judge Hogan. the C01ll1 denied without prejudice his

request for discovery regarding abuse by foreign captors, because he "fai1[ed] to demonstrate

with sunicient specificity and evidence:' inter alia, "that he suffered tl'om abuse by Pakistani

authorities ... :' Order at 3 ~ 6. Bin Amer v. Ohama, No. 04-CV-1194 (D. D.C. Sept. 9. 2009)

(Dkt. 650) (pell11itting renewal of discovery request if he "can document evidence of such

abuse"). In addition, sometime in January 2010, in an apparent effort to document abuse as

pemlitted by Judge Hogan. Bin Amer wrote a letter to his attomey in which he stated that while

in detention, he ··could hear [petitioner] scream while he was in a different cell" due to "torture."

(PEX T2 at 2.) Thc letter further stated that when Bin Amer saw petitioner again. petitioner

explained that "he was subject to[] beating, desecration[,] and all kinds of humiliations." (ld)

Assuming the acclU'acy ofthe translation, this letter is curiolls since petitioner has never alleged

t 1 tIlC Pak· · engaged'
  13t       'lst3111S  111"desecratJOn. "n
                                    .    -­


       33 Typically, "desecration" describes religiously charged acts, which seems implausible
here since the Pakistani authorities were almost certainly the same religion as petitioner. See
CTA - The World Factbook -- Pakistan, £11 http://www.cia.gov/library/publicatiolls/the-world­
factbooklgeos/pk.html (last visited Aug. 2, 20 I0) (stating that 95% of Pakistanis are Muslim).

                                                 48



                                 UNCLASSIFIEOIIFOR PUBLIC RELEASE
                                UNCLASSIFIEDIIFOR PUBLIC RELEASE




                                    SI?:Cltl?:'f    CL1lfSSIPIEB

       Finally, according to a govenmlent risk assessment docllment, al-Azani (ISN 575)

recanted in 2004 by claiming "to11ure by his original captors:' (REX 103 at 1~i 3; see also REX

104.) Nothing else in the record of this case onhe publicly accessible record ofal-Azani's

habeas proceedings either bolsters or undermines the reliability of this repo11, and thus, the Court

is unable to accord the document any real weight.

               3.      Abusive practices of the Pakistani authorities

       The Court acknowledges that there is evidence regarding the custodial abuse of suspects

by Pakistani authorities and ot1icials. (See PEX 32 at 3, 6 (U.S. Department of State Country

Report on 2002 human rights practices); PEX 31 at 6-8 ~ 5.1, 10 ~ 5.3 (Amnesty International

repolt describing t0l1urc of terrorism suspects by Pakistani security, military, and intelligence

agents); PEX 18'; 10 (ISN 257's allegation of abuse by Pakistani intelligence services in late

2001); PEX 19'i I (same); PEX S     ,i   7 (fSN 839's allegation of abuse by Pakistani intelligence

officer in latc 20(2); see also PEX 33 at 2 ~ 162 (Pakistani criminal procedure code section

general1y prohibiting use at trial of custodial statements to police); PEX 34 at 1 ~ 39 (Pakistani

executive order prohibiting use of suspect's custodial confession against him unless made in

magistrate's presence).) However, the COlllt cannot infer from the Pakistani authorities' general

reputation that petitioner was necessarily abused on Febfllary 7 and 8,2001. _ _



_      From this, it can be inferred that the Pakistani authorities were aware that U.S. officials

might interview the other suspects. Because of this expectation, becaus_ likely saw the

suspects upon their arrest

_            the Pakistanis would have a strong disincentive to beat suspects in a way that might

                                                   49


                                UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                     UNCLASSIFIEDflFOR PUBLIC RELEASE




                                         SB€HIST      €f!dzS£ilFIE9

be observed by the American interrogators. This disincentive is consistent with the fact that

Hamdoun USN 576) disavowed being tortured by the Pakistanis (set' PEX 15              ~   8) and that ai-

H~ij   (lSN 1457) and al-Zamel (lSN 568) alleged only that they were abused in American

custody and said nothing abo lit their Pakistani captors. (See PEX 23 at 1 ~ 1; PEX 80 ~. 3; PEX

16 ~I~ 6-7.)

         D.       Conclusion

         Based   011   the totality of the circumstances surrounding aJ-Qurashi's

statements to Agent _             the Court concludes that respondents have sustained their burden to

show that these incriminating statements were made voluntarily and are therefore admissible.

See United States v. Abu Ali. 395 F. Supp. 2d 338.378 (£.0. Va. :W05) (declining to suppress

statem.ents in criminal prosecution). Accordingly, the Court will consider petitioner's statement

to Agent_ in Pakistcul                                    and it will deny his motion to suppress.

                                              CONCLUSION

         For the foregoing reasons.     it is hereby ORDERED that petitioner's motion to suppress is

denied. Counsel are directed to contact chambers within the week to schedule a conference calL

         SO ORDERED.


                                                                   /;;!i~H9vE~~
                                                                   United States District Judge

Date: August 3, 20]0




                                                     50


                                     UNCLASSIFIEDIIFOR PUBLIC RELEASE.